internal_revenue_service number release date index no cid department of the treasury washington dc person to contact telephone number refer reply to cc ita - plr-119056-02 date date in re letter_ruling request regarding a charitable_contribution legend donors organization composer orchestra year dear this letter is in response to your request for a private_letter_ruling concerning the application of sec_170 of the internal_revenue_code to a contribution made by donors to organization facts donors are married individuals who file joint income_tax returns for many years organization has provided support for the composition and performance of musical works and has been recognized as a nonprofit corporation exempt from federal_income_tax under sec_501 as an organization described in sec_501 organization is also an organization described in sec_170 organization accomplishes its charitable purpose by hosting composer events placing composers in residencies with professional arts institutions funding recordings of new american music and by entering agreements with professional arts institutions to commission works to be performed by the institutions in january of year donors expressed interest to organization in supporting the composition of a work by composer in july of year donors contributed funds to organization at the time of the contribution organization did not make any plr-119056-02 commitment to use the funds to commission the work of composer and there was no representation that the funds would be used for that purpose organization represented to donors that the funds would be used at the discretion of organization’s officers in furtherance of organization’s charitable purpose and donors represent that they understood this in a letter to donors organization thanked them for the contribution to organization the letter states that there can be no assurance that the funds contributed will be used to support the work of composer and that the funds will be used by organization in carrying out its charitable purpose and will not be returned to donors in november of year organization composer and orchestra entered an agreement that provided that organization would pay composer a commissioning fee and copying cost and would also reimburse composer for reasonable expenses associated with composer’s appearance at the premier of the work donors’ contribution was sufficient to pay the commissioning fee and copying cost composer agreed to complete a work of specified form and duration in a timely manner orchestra agreed to make reasonable efforts to perform the work and was granted the exclusive right to perform the premier and to perform the work for a limited time thereafter ruling requested the contribution by donors to organization was not impermissibly earmarked for composer under sec_170 of the code law sec_170 provides in part that there shall be allowed as a deduction any charitable_contribution or gift as defined in sec_170 payment of which is made during the taxable_year sec_170 provides in pertinent part that a charitable_contribution is a contribution or gift to or for_the_use_of an organization operated exclusively for charitable purposes in s e 2_tc_441 the taxpayer made payments to a boys’ school on behalf of a ward of the illinois children’s home and aid society the court held under the predecessor of sec_170 that the payments were not contributions to or for_the_use_of the charitable_organization but were gifts for the benefit of a particular individual in revrul_61_66 1961_1_cb_19 an individual gave money to a university requiring that it use the money to fund the research project of a particular professor the university had no discretion over the use of the funds the ruling held in part that the university was a conduit only and that the real donee was the professor as a payment to an individual the gift was not deductible under sec_170 plr-119056-02 in revrul_62_113 1962_2_cb_10 the donor made a cash contribution to a missionary fund that was intended to reimburse missionaries for approved expenses not covered by amounts received from the missionaries’ parents friends relatives or by personal savings the donor’s son was a missionary and was eligible to receive reimbursements from the fund most of the son’s support was provided by the donor directly to his son and the donor had previously contributed to the fund the ruling states that if contributions to the missionary fund are earmarked by the donor for a particular individual they are treated in effect as gifts to the designated individual and are not deductible however the ruling allows a deduction where it is established that the donor intended the gift_for the organization and not as a gift to an individual see also 495_us_472 revrul_62_113 states that the test in each case is whether the organization has full control of the donated funds and discretion as to their use so as to ensure that they will be used to carry out its functions and purposes the ruling also states that unless the taxpayer's contributions to the fund are distinctly marked by him so that they may be used only for his son or are received by the fund pursuant to a commitment or understanding that they will be so used they may be deducted by the taxpayer in computing his taxable_income in the manner and to the extent provided by sec_170 in revrul_68_484 1968_2_cb_105 a corporation established a scholarship program the corporation selected universities from which the corporation drew a substantial number of its employees the universities selected the recipients of the scholarships in their own discretion and there was no employment commitment between the corporation and the scholarship recipients the ruling states that for purposes of determining that a contribution is made to or for_the_use_of an organization described in sec_170 rather than to a particular individual who ultimately benefits from the contribution the organization must have full control of the use of the donated funds and the contributor's intent in making the payment must have been to benefit the organization itself and not the individual recipient in revrul_79_81 1979_1_cb_107 students at a religious educational_institution had their tuition paid_by sponsors in many cases the sponsor was the student’s parent the sponsors signed a commitment form that set the contribution amount the payment schedule and indicated the names of the sponsor and the student there was also a space provided on the payment envelopes for the student’s name the commitment form provided that contributions were nonrefundable and that the use of money was solely at the discretion of the organization the revenue_ruling denies a charitable_contribution_deduction because deductibility requires both full control by the organization and the intent by the donor to benefit the charity itself and not a particular recipient the commitment form and the envelopes indicated that the payments were designated for the benefit of particular students the ruling reasons that the control the organization had over the use of the funds is comparable to the control any school has over tuition payments it receives plr-119056-02 in 337_f2d_432 7th cir the taxpayer claimed a charitable deduction for payments to a college in a letter accompanying a payment the taxpayer stated i am aware that a donation to a scholarship fund is only deductible if it is unspecified however if in your opinion and that of the authorities it could be applied to the advantage of mr robert f roble i think it would be constructive the court stated i t is clear from the record that the petitioner intended to aid roble in securing an education and that the payments to the college were earmarked for that purpose there was no indication that a scholarship was ever awarded mr roble by the college the payments were merely applied to his account therefore the court agreed with the tax court’s finding that the taxpayer intended to benefit the individual and not the institution and denied the charitable deduction 43_tc_1 acq 1965_2_cb_6 provides guidance regarding whether the institution has control of donated funds despite the listing of the names of specific missionaries on the checks donated to a missionary fund and the apparent sending of funds by the mission to the particular missionaries the court found that the donor's intention was to donate the funds to the common fund of the mission to be used as the mission saw fit the court reached this finding based in part on the missionary fund's policy that it have exclusive control of both the administration and distribution of the funds contributed and the finding that the donor intended that the contributions go into a common pool to be distributed on an equitable basis among all missionaries as described in the fund’s publications the tax_court quoting revrul_62_113 stated unless the taxpayer's contributions to the fund are distinctly marked by him so that they may be used only for his son or are received by the fund pursuant to a commitment or understanding that they will be so used they may be deducted by the taxpayer in computing his taxable_income in the manner and to the extent provided by sec_170 of the code id pincite analysis sec_170 allows contributions or gifts to or for_the_use_of qualifying entities to be deducted from taxable_income subject_to certain limitations and restrictions not at issue here a charitable_contribution_deduction is not allowed if a charity is used as a conduit and a payment to a qualifying charity is earmarked or designated for the benefit of a particular individual even if the individual is member of the class the charity is intended to benefit s e 2_tc_441 the organization must have control and discretion over the contribution unfettered by a commitment or understanding that the contribution would benefit a designated individual revrul_62_113 the donor’s intent must be to benefit the organization and not the individual recipient revrul_68_484 in this case donors made a payment to a recognized charity and expressed an interest in supporting the work of a particular composer this expression of interest raises the issue of whether the contribution was impermissibly earmarked for this composer no plr-119056-02 commitment or understanding existed between donors and organization that the contribution would benefit composer donors understood that any funds contributed to organization would be distributed according to the discretion of organization and that organization’s officers select the composers sponsored by organization we believe that the instant case is similar to revrul_62_113 and peace although the donors expressed an interest in the selection of a particular individual to compose a work for organization the common understanding was that the contribution would become part of the general funds of organization and would be distributed in the manner chosen by organization’s officers ruling the contribution by donors to organization was not impermissibly earmarked for composer and therefore is a charitable_contribution within the meaning of sec_170 and the regulations thereunder caveat this ruling is based on the facts and representations supplied by the taxpayers except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter the charitable_contribution is not deductible unless all requirements of sec_170 are met including the requirement of a contemporaneous written acknowledgment under sec_170 this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code sincerely yours karin g gross senior technician reviewer branch office of associate chief_counsel income_tax accounting enclosures copy of letter copy for sec_6110 purposes cc
